      Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 1 of 13 PageID #: 1




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
LINLIN ZHANG,

                                 Plaintiff

                          v.                                 CIVIL ACTION NO. ____________



U.S. CITIZENSHIP AND IMMIGRATION                                        JURY TRIAL □ Yes x No
SERVICES (USCIS); TRACY RENAUD,
Senior Official Performing the Duties of the Director,
USCIS, in her official capacity; ALEJANDRO
MAYORKAS, SECRETARY, U.S. DEPT. OF
HOMELAND SECURITY, in his official capacity;
GREGORY A. RICHARDSON, Director of the
Texas Service Center of USCIS, in his official capacity.

                                      Defendants
-------------------------------------------------------------------X

                   PLAINTIFF'S COMPLAINT FOR WRIT OF MANDAMUS

    1. The plaintiff, LINLIN ZHANG, by her attorney, requests issuance of a writ of mandamus

        or in the nature of mandamus and/or an order to compel under the Administrative

        Procedure Act ("APA") ordering defendants to adjudicate plaintiff’s Form I-730,

        Refugee/Asylee Relative Petition, which was received and has been pending as of

        November 23, 2018 (the "Asylee Relative Petition"), and which has still not been

        adjudicated for over two and a half years.

    2. As a signatory to the 1967 Protocol Relating to Status of Refugees, it is the mandate of the

        U.S. to provide individuals who come to her shores, having fled persecution and/or having

        a well-founded fear of the same in their homelands, the opportunity to apply for asylum

        pursuant to Immigration and Nationality Act (“I.N.A.”) § 208.
 Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 2 of 13 PageID #: 2




3. Asylum is a remedy afforded pursuant to I.N.A. § 208 for individuals seeking relief in the

   U.S. due to a well-founded fear of persecution in their country of nationality or last habitual

   residence on account of their race, religion, nationality, political opinion, or membership

   in a particular social group.

4. Congress enacted the follow-to-join statute as part of the Refugee Act of 1980. See Pub.

   L. No. 96-212, 94 Stat. 102, 103 (1980).

5. The follow-to-join statute provides for the right of admission to the U.S. of spouses and

   unmarried children of asylees and refugees who have met the eligibility requirements and

   are not otherwise inadmissible.

6. Individuals who are granted asylum—asylees—have the right to petition for their spouse

   and children under certain circumstances, pursuant to I.N.A. § 208(b)(3).

7. The follow-to-join statute bears Congressional imprimatur as to the importance of family

   reunification in the sphere of U.S. immigration law pertaining to asylees and refugees.

8. In this case, the plaintiff, LINLIN ZHANG, was granted asylum pursuant to I.N.A. § 208

   on November 13, 2018. A redacted copy of the decision of the Executive Office for

   Immigration Review by which Mrs. ZHANG was granted asylum in the U.S. pursuant to

   I.N.A. § 208 is attached hereto as Exhibit A.

9. LINLIN ZHANG filed the I-730 petition with United States Citizenship and Immigration

   Services (“USCIS”), which is the subject of this action, on behalf of her spouse, CHAO

   WANG, on November 23, 2018, and still awaits adjudication of the same petition. A

   redacted copy of said I-730 petition is attached hereto as Exhibit B. A copy of the receipt

   issued by USCIS indicating receipt and filing of said I-730 petition is attached hereto as

   Exhibit C. Two transfer notices issued by USCIS are collectively attached hereto as
  Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 3 of 13 PageID #: 3




   Exhibit D. A copy of a current printout from the website maintained by USCIS, attached

   hereto as Exhibit E, indicates that the petition is still pending.

I. JURISDICTION

10. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question)

   and 28 U.S.C. § 1361 (Mandamus Act). This Court has additional remedial authority

   under 28 U.S.C. §§ 2201-02 (Declaratory Judgment Act).

11. This is a civil action brought pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1361, and 28 U.S.C.

   § 1651. The plaintiff respectfully requests that this court compel the defendants, officers

   of the United States to perform a duty owed under I.N.A. § 208(b)(3).

12. Jurisdiction is also established on this Court pursuant to 5 U.S.C. § 704 as plaintiff is

   aggrieved by adverse agency action which this Court is authorized to remedy as established

   in the Administrative Procedures Act, 5 U.S.C. §§ 702 et seq.

13. The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. §§ 2201-02 which

   authorizes the issuance a declaratory judgment.

14. Costs and fees are sought pursuant to the Equal Access to Justice Act, 5 U.S.C. § 504 and

   28 U.S.C. § 2412(2), et seq.

15. Under 28 U.S.C. § 1361, "[t]he district courts shall have original jurisdiction of any action

   in the nature of mandamus to compel an officer or employee of the United States or any

   agency thereof to perform a duty owed to the plaintiff." The Code of Federal Regulations

   makes it clear that USCIS has a mandatory and affirmative duty to adjudicate a properly

   filed I-730 application.

16. The APA also requires USCIS to carry out its duties within a reasonable time. 5 U.S.C. §

   555(b) (providing that "[w]ith the regard for the convenience and necessity of the parties
  Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 4 of 13 PageID #: 4




   or their representatives and within a reasonable time, each agency shall proceed to conclude

   a matter presented to it"). If the agency fails to render a decision within a reasonable time,

   the Court has power under 5 U.S.C. § 706(1) to compel the agency to do so. 5 U.S.C. §

   706(1) ( conferring power on the U.S. District Courts to compel agencies to perform "action

   unlawfully withheld or unreasonably delayed"). As set forth below, the delay of more than

   two and a half years, in light of Mrs. LINLIN ZHANG’s circumstances, in processing

   the plaintiff’s I-730 application, is unreasonable.

II. VENUE

17. Venue is proper in the Eastern District of New York under 28 U.S.C. § 1391(e)(1).

   Plaintiffs reside in the county of Queens, state of New York, which is within the Eastern

   District of New York.

18. Each Defendant is an agency of the United States or an officer of the United States sued

   in his official capacity.

19. No real property is involved in this action.

III. PARTIES

20. At all times hereinafter mentioned, plaintiff LINLIN ZHANG is a natural person over the

   age of eighteen and an individual who at all times relevant hereto was and continues to be

   a resident of the City of New York, County of Queens, State of New York, namely at 144-

   31 41st Avenue, Apt. 1J. Flushing, New York 11355.

21. The plaintiff LINLIN ZHANG is a native and citizen of the People's Republic of China

   ("China").
 Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 5 of 13 PageID #: 5




22. Having been granted asylum on November 13, 2018, Plaintiff, LINLIN ZHANG filed an

   I-730, Refugee/Asylee Petition on behalf of her husband, CHAO WANG, on November

   23, 2018. See Exhibit B.

23. USCIS, is the defendant Agency charged with adjudicating Refugee/Asylee Relative

   Petitions and has a duty to adjudicate plaintiff’s Asylee Petition on behalf of her spouse,

   CHAO WANG.

24. Defendant TRACY RENAUD is the Senior Official Performing the Duties of the Director

   of USCIS, the federal agency with a direct authority and responsibility to adjudicate and

   process plaintiff’s Asylum Application. TRACY RENAUD is named in her official

   capacity.

25. Defendant TRACY RENAUD, in her official capacity, maintains an address and place of

   business at USCIS, Office of the Chief Counsel, 20 Massachusetts Ave., NW, Room 4210,

   Washington, D.C. 20529.

26. Defendant ALEJANDRO MAYORKAS is the Secretary of the U.S. Dept. of Homeland

   Security, which is the agency, of which USCIS is a part. ALEJANDRO MAYORKAS is

   named in his official capacity.

27. Defendant ALEJANDRO MAYORKAS, in his official capacity, maintains an address

   and place of business at U.S. Dept. of Homeland Security, Office of the General Counsel,

   245 Murray Lane, S.W., Mail Stop 0485, Washington, D.C. 20528-0485.

28. Defendant GREGORY A. RICHARDSON is the Director of the Texas Service Center of

   USCIS, the Service Center, the branch of USCIS which is charged with adjudication of the

   Asylee Relative Petition which is the subject of the instant action. Defendant GREGORY

   A. RICHARDSON is named in his official capacity.
 Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 6 of 13 PageID #: 6




29. Defendant GREGORY A. RICHARDSON, in his official capacity, maintains an address

   and place of business at 4141 N. St. Augustine Rd., Dallas, Texas 75227.

IV. ADMINISTRATIVE PROCEDURE ACT FRAMEWORK

30. Under the Administrative Procedure Act ("APA"), 5 U.S.C. § 706(1), the Court is

   authorized to compel agency action which has been unreasonably delayed.

31. Assessing reasonableness is frequently found to involve a balancing test, in which a

   statutory requirement is a very substantial factor. See Telecommunications Research &

   Action Ctr. v. FCC, 750 F.2d, 70, 77-78 (D.C. Cir. 1984).

32. The APA also provides pursuant to 5 U.S.C. § 706(1) that courts "shall compel agency

   action unlawfully withheld." Courts have held that this provision eliminates court

   discretion to grant relief once an agency has violated a statutory deadline as is the situation

   here. See Forrest Guardians v. Babbit, 174 F.3d 1178 (10th Cir. 1999); see also

   Biodiversity Legal Foundation v. Badgley, 309 F.3d 1166, 1178 (9th Cir. 2002).

33. The following six-factor test relative to a claim such as Mrs. Zhang’s pursuant to the

   Administrative Procedures Act was promulgated in Telecommunications Research &

   Action v. F.C.C. 750 F.2d 70, 79 (D.C. 1984): (1) the time agencies take to make decisions

   must be governed by a ‘rule of reason;’ (2) where Congress has provided a timetable or

   other indication of the speed with which it expects the agency to proceed in the enabling

   statute, that statutory scheme may supply content for the rule of reason; (3) delays that

   might be reasonable in the sphere of economic regulation are less tolerable when human

   health and welfare are at stake; (4) the court should consider the effect of expediting

   delayed action on agency activities of a higher or competing priority; (5) the court should

   also take into account the nature and extent of the interests prejudiced by delay; and (6) the
 Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 7 of 13 PageID #: 7




   court need not find any impropriety lurking behind agency lassitude in order to hold that

   agency action is ‘unreasonably delayed.’

34. Plaintiff LINLIN ZHANG has statutory right to file an Asylee Relative Petition on behalf

   of her spouse, CHAO WANG, pursuant to I.N.A. § 208(b)(3).

35. Plaintiff has no adequate remedy at law, and will suffer irreparable harm if her Asylee

   Relative Petition is not promptly adjudicated.

V. MANDAMUS FRAMEWORK

36. Plaintiff LINLIN ZHANG has a statutory right to file an Asylee Relative Petition pursuant

   to I.N.A. § 208(b)(3).

37. Plaintiff LINLIN ZHANG has no adequate remedy at law, and will suffer irreparable harm

   if his Asylum Application is not promptly adjudicated.

38. Pursuant to 28 U.S.C. § 1361, this Court has "original jurisdiction in the nature of

   mandamus to compel an officer or employee of the United States or any agency thereof to

   perform a duty owed to the [Plaintiff.]"

39. Pursuant to 28 U.S.C. § 1651, this Court may issue any and all "writs necessary or

   appropriate in aid of [the Court's] respective jurisdiction and agreeable to the usages and

   principles of law."

VI. FACTUAL ALLEGATIONS

40. On or about November 23, 2018 plaintiff LINLIN ZHANG properly filed an Asylee

   Relative Petition, Form I-730 (I-730 application) and received by the defendant, U.S

   Citizenship and Immigration Services (USCIS) on or about November 23, 2018. See

   Exhibit B.
  Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 8 of 13 PageID #: 8




41. A copy of the receipt issued by USCIS indicating receipt and filing of said I-730 petition

   is attached hereto as Exhibit C. Two transfer notices issued by USCIS are collectively

   attached hereto as Exhibit D. A copy of a current printout from the website maintained by

   USCIS, attached hereto as Exhibit E, indicates that the petition is still pending.

42. Prior to bring the instant action, plaintiff, Mrs. ZHANG, has worked diligently on her own

   and through current counsel to try to resolve this matter without resorting to litigation. Mrs.

   Zhang engaged the office of Congresswoman Grace Meng of the Sixth District of New

   York for assistance. Grace Meng’s office has also contacted USCIS and received the

   following response in November 2020, a copy of which is attached hereto as Exhibit F. A

   copy of the most receipt inquiry I have submitted to USCIS is attached hereto as Exhibit

   G. Moreover, I have sent the letter attached hereto as Exhibit H to the Director of the

   Texas Service Center of USCIS.

43. Nonetheless, the application has been currently pending for almost three years. Despite

   due demand for the prompt adjudication of the petition, USCIS has not done so.

44. It is due to this extraordinary confluence of circumstances that plaintiff requests issuance

   of a writ of mandamus or in the nature of mandamus and/or an order to compel under the

   Administrative Procedure Act ("APA") ordering defendants to adjudicate plaintiff’s Form

   1-730, Refugee/Asylee Petition which was received and pending as of on or about

   November 23, 2018 (the "Asylee Relative Petition") and which has still not been

   adjudicated for more than two and a half years.

45. This delay is causing irreparable harm to plaintiff. While the petition is pending, the lives

   of Mrs. Linlin Zhang and Mr. Chao Wang, hang by a thread. Mr. Wang cannot obtain an

   employment authorization document from USCIS and therefore, he cannot work legally in
  Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 9 of 13 PageID #: 9




   the U.S. He is without health insurance whereas he is in desperate need of medical and

   dental care. In his native Shandong Province in China, Mr. Wang worked as an electrician,

   but cannot currently pursue his trade in the U.S. Mrs. Zhang and Mr. Wang have

   difficulties meeting their expenses and their hope of extending their family by having

   children together is deferred, particularly in light of the persecution to which Mrs. Zhang

   was subjected to China pursuant to its Coercive Population Control Policy. They cannot

   make provisions for a newborn child until Mr. Wang is able to pursue employment in the

   U.S. See Exhibit H.

46. Defendants' delay, actions, and omissions in this case are unreasonable.

47. The duty owed to plaintiff is ministerial and so plainly prescribed as to be free from doubt.

48. No other adequate remedy is available

49. Plaintiff has been damaged by the failure of defendants to act in accord with their duties

   under the law.

                                   COUNT ONE:
                         (ADMINISTRATIVE PROCEDURES ACT)

50. Plaintiff repeats and realleges paragraphs 1 through 49 as if fully set forth herein and

   incorporates them by reference.

51. Defendants have unreasonably delayed adjudication of plaintiff’s Asylee Relative Petition.

52. No adequate remedy exists at law.

53. Plaintiff will suffer and is suffering irreparable harm from the delay in adjudicating his

   case.

54. This delay is unreasonable and leaves plaintiff without an adequate remedy.

55. The facts presented by Mrs. LINLIN ZHANG merit relief under the balancing test

   established in Telecommunications Research & Action Ctr. v. FCC, 750 F.2d, 70, 77-78
Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 10 of 13 PageID #: 10




   (D.C. Cir. 1984) because the health and welfare of Mrs. LINLIN ZHANG and her family

   are compromised because Mr. WANG cannot pursue employment in the U.S. and they

   have difficulties supporting their existing family.     Moreover, their inability to have

   additional children in the U.S. thwarts the purpose of Mrs. ZHANG’s asylum grant which

   was to provide her with refuge in the U.S. to restart her life as a result of the persecution

   she suffered in China on account of the Coercive Population Control Policy.

56. Having diligently followed the procedures set forth by Defendants and exhausted all

   administrative remedies by contacting the USCIS in writing on numerous occasions (see

   Exhibits F-H), plaintiff seeks a court order compelling defendants to promptly adjudicate

   her I-730 Asylee Relative Petition pursuant to 5 U.S.C. § 706(1).

                                        COUNT TWO:
                                        (MANDAMUS)

57. Plaintiff repeats and realleges paragraphs 1 through 56 as if fully set forth herein and

   incorporates them by reference.

58. Pursuant to 28 U.S.C. § 1361, this Court may compel an officer or employee of the United

   States to perform a duty owed to the plaintiff. See Burnett v. Tolson, 474 F.2d 877, 880

   (4th Cir. 1973).

59. Pursuant to 28 U.S.C. § 1651, this Court may issue any and all "writs necessary or

   appropriate in aid of [the Court's] respective jurisdiction and agreeable to the usages and

   principles of law."

60. Plaintiff LINLIN ZHANG has a right to file an Asylee Relative Petition and to receive a

   timely decision.

61. No adequate remedy exists at law, for the reasons set forth above. Furthermore, plaintiff

   will suffer irreparable harm from the delays in adjudicating their case.
Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 11 of 13 PageID #: 11




62. This delay is unreasonable and leaves plaintiff without an adequate remedy.

63. Having diligently followed the procedures set forth by defendants and exhausted all

   administrative remedies, plaintiff seeks a writ of mandamus or in the nature of mandamus

   to end defendants’ unreasonable delay and refusal to adjudicate plaintiff’s Asylee Relative

   Petition.

                             CERTIFICATION AND CLOSING

64. Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

   knowledge, information, and belief that this complaint (1) is not being presented for an

   improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

   cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

   extending, modifying, or reversing existing law; (3) the factual contentions have

   evidentiary support or, if specifically so identified, will likely have evidentiary support

   after a reasonable opportunity for further investigation or discovery; and (4) the complaint

   otherwise complies with the requirements of Rule 11.

                                   PRAYER FOR RELIEF

65. WHEREFORE, Plaintiffs respectfully requests the Court to:

        a. Accept jurisdiction and maintain continuing jurisdiction of this action;

        b. Declare defendants' actions in this matter as arbitrary and capricious, an abuse of

           discretion and not in accordance with the law pursuant to 5 U.S.C. § 706(1) and

           28 U.S.C. §§ 2201-02;

        c. Issue a preliminary and permanent injunction pursuant to 28 U.S.C. § 1361 and 5

           U.S.C. § 706(1) compelling defendants to make a determination on plaintiff’s I-

           730, Refugee/Asylee Petition;
Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 12 of 13 PageID #: 12




      d. Issue a writ of mandamus or in the nature of mandamus, pursuant to 28 U.S.C. §

        1361, 28 U.S.C. § 1651, and/or 5 U.S.C. § 706(1), compelling to defendants to

        make a determination on plaintiff’s I-730, Asylee Relative Petition;

      e. Grant such other relief as the Court deems to be necessary and proper.

Dated: Flushing, New York                           THE KASEN LAW FIRM, PLLC
       September 13, 2021                           Attorneys for the Plaintiff

                                                    ___/S/ ALEKSANDER B. MILCH___
                                                    By: Aleksander B. Milch, Esq.
                                                    AM 6555
                                                    136-33 37th Avenue, #9B
                                                    Flushing, New York 11354
                                                    Tel. 718-337-8012
                                                    Fax 718-709-8850
                                                    E-Mail: aleksander@kasenlawfirm.com
   Case 1:21-cv-05095 Document 1 Filed 09/13/21 Page 13 of 13 PageID #: 13




CIVIL ACTION NO.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 LINLIN ZHANG,

                            Plaintiff

                      v.


U.S. CITIZENSHIP AND IMMIGRATION
SERVICES (USCIS); TRACY RENAUD,
Senior Official Performing the Duties of the Director,
USCIS, in her official capacity; ALEJANDRO
MAYORKAS, SECRETARY, U.S. DEPT. OF
HOMELAND SECURITY, in his official capacity;
GREGORY A. RICHARDSON, Director of the
Texas Service Center of USCIS, in his official capacity.

                               Defendants.



                               PLAINTIFF’S COMPLAINT


Dated: Flushing, New York                          _/S/ ALEKSANDER B. MILCH____
       September 13, 2021                          Aleksander B. Milch, Esq., AM 6555


                             THE KASEN LAW FIRM, PLLC
                                 Attorneys for the Plaintiff
                                  136-33 37th Avenue, #9B
                                 Flushing, New York 11354
                                     Tel: (718) 337-8012
                                     Fax: (718) 709-8850
                            E-Mail: aleksander@kasenlawfirm.com
